B. F. SAFFOLD, J.
This suit was commenced by attachment in June, 1869, and judgment by default was given against the defendant at the first term of the court thereafter. In this there was error, because, as the complaint was not required to be filed until within the first *597three days of the term, the defendant could not know what he had to defend in time to prepare for trial. The service of a summons is effected by leaving a copy of the summons and complaint with the defendant, and, in cases so commenced, the service is required to be made twenty days before court, to authorize a trial at the first term.— Standifer v. Toney, Grantland & Co., 43 Ala. We discover no error in any other respect.
Attachments may be issued against foreign as well as domestic corporations, and only in the former case is there a necessity to allege whence the corporate capacity was derived, in order that due publication may be made — Rev. Code, § 2938. In this case, no other service’ was required than the levy of the attachment on property subject to it.' The equity of redemption was such property. The inclusion of the statutory right of redemption in the return of the sheriff can not vitiate the levy on proper subjects. The affidavit and bond seem to be regular and sufficient.
The judgment is reversed and the cause remanded.